Exhibit 10.2

memo

[g110451kg01i001.jpg]

TO

Jeff Mize

 

 

FROM

Chris Moore

 

 

RE

International Assignment

 

 

DATE

March 16, 2003

 

We are pleased to confirm your international assignment to Frankfurt, Germany
where you will serve as the General Manager/Vice President of Vehicle
Applications for Europe.  You will be conducting your responsibilities via
extended business trips until mid-summer and then will become a local hire in
Germany for a period intended to be less than 365 days (approximately mid-summer
2004).  Your seniority date with the Company (March 5, 2001) will continue
through this assignment as it relates to years of service, stock option vesting,
PTO benefit and 401k.

You are being promoted for this assignment and your annual salary is $190,000
effective January 20, 2003.  You will continue to participate in the NTC Sales
Incentive Plan with a bonus potential of 0 to 35%.  When the Stock Plan
Administrator authorizes the next stock option grant, you will receive a new
stock option grant commensurate with the vice president level.  We are unable to
confirm an effective date for that stock grant.

During your assignment in Europe, you will be entitled to a company car within
the established guidelines.  Your salary as a German local hire will be 190,000
Euros with the same bonus potential.  You will be eligible for annual salary
increases based on performance, keeping in mind the possibility of salary
freezes as determined by the President and CEO.  The Company will bear certain
relocation costs associated with your assignment and these are outlined in the
attached document (Relocation Assistance Summary – March 2003).  This includes
allowances for the sale of your house in California, moving, children’s
education, a monthly goods and services differential, and a housing cost
differential, as well as certain actual costs, e.g., moving and storage. 
Unanticipated costs associated with your relocation including taxes will be
evaluated when they occur and at the end of your assignment.  The Company will
provide tax preparation assistance for 2003 and 2004.

You understand that the terms of this letter do not imply employment for a
specific period and thus your employment is at will; either you or the Company
can terminate it at any time, with or without cause.  Relocation consideration,
should termination occur during the assignment, is addressed in the attached
document.

When your international assignment is completed (estimated to be the summer of
2004), the Company, in its sole discretion, will either reassign you to a
comparable position at the vice president level somewhere in the Company, or, in
the event that a comparable position is not offered to you and the Company
initiates your termination (not including termination for cause), the Company
will provide you with the following:  severance pay equal to six (6) months base
cash compensation, payable either monthly or as an initial lump sum, a bonus at
35% of your salary for the six months, and continuation of the basic,
non-elective medical, dental and vision benefits for a period of six (6)
months.  This severance commitment is only applicable for this specific
international assignment.

Navigation Technologies Corporation

 

10400 West Higgins Road Rosemont Illinois 60018-3702 USA

 

Tel + 847 795 7000 Fax + 1 847 699 6556 www.navtech.com

 


--------------------------------------------------------------------------------


May 7, 2007

We wish you the best of success in your assignment.

Sincerely,

/s/ Chris Moore

Date:

May 2, 2003

 

Chris Moore
Vice President - Human Resources

Attachment – Relocation Assistance Summary – March 2003

Agreed to and accepted:

/s/ Jeff Mize

Date:

May 2, 2003

 

Jeff Mize

 

2


--------------------------------------------------------------------------------


Jeff Mize - Relocation Assistance Summary
April 2003

The following outlines the details of the relocation assistance that will be
provided for your European Assignment:

Moving and Storage – NT will select and pay the mover for your household goods
shipment from your current residence to your new residence in Germany.  In
addition, NT will contract with mover for the storage of household goods that
will be stored during your assignment.  Allowable expenses include:

·      Cost of packing and moving normal household goods

·      Unloading boxes at the new residence

·      Disposal of empty boxes

NT will NOT pay for shipment of:

·      Boats, Campers or other over-sized vehicles

·      Ammunition or fireworks

·      Swimming pools, hot tubs or spas

·      Any item that requires a special truck or trailer

At the end of your assignment, NT will select and pay for the household goods
shipment from your German residence as well as household goods placed in storage
at the beginning of your assignment to your new residence in the United States.

House Hunting Trip - In order to expedite the settling-in process, NT will
reimburse your spouse and four children for coach travel to the new location
while searching for your new home.   Covered expenses include round trip air
transportation, reasonable lodging, a meal allowance and appropriate ground
transportation.

House Hunting Assistance – NT will provide a local house hunting assistance
resource.  This resource will provide assistance in selecting a suitable
community, school and other area facilities information, and arrange your house
hunting trip itinerary.

Closing Cost Current Home – NT will provide a one-time relocation assistance
bonus in the net amount of $70,000, to apply toward the closing cost on your
current residence.

Closing Cost Future Home (intended to be in Chicago, Ill) – NT will reimburse
you for certain closing costs associated with the purchase of your new home. 
The following expenses will qualify for reimbursement:

·                  Attorney’s fees up to a maximum of $500

·                  Loan service, title examination, or recording fees

·                  Title insurance fees

·                  Document stamps or conveyance fees

·                  Taxes on transfer of real estate that are reasonable and
customary for that area

·                  Escrow fees

·                  Appraisal, survey and inspection

To obtain reimbursement, you will need to submit a copy of your HUD Statement
from the purchase of your new home.


--------------------------------------------------------------------------------


Move Allowance – NT will provide a one-time move allowance bonus in the gross
amount of $15,000.  If the housing you secure causes you to exceed this amount
based on expenses for kitchen and related household appliances including basic
electronic devices and equipment, the Company will reimburse you for actual
expenses based on submitted receipts.

Mortgage Rate Differential - In the event that the interest rate of a 30 year
fixed mortgage increases above 5.75% at the time of the purchase of your new
home, NT will provide a one-time lump sum payment (less applicable taxes) to
offset the increase of your first year’s interest.  The payment will be capped
at a maximum of seven thousand five hundred dollars ($7,500.00)

Trip Home – In addition to the house hunting trip, NT will provide one trip to
the U.S. per calendar year for your family.  Covered expenses include round trip
coach air transportation and appropriate ground transportation.

Housing Differential –NT will provide a monthly housing differential equal to
the actual cost of your German Residence less your current monthly mortgage
payment (principle and interest).

Goods and Services Differential – NT will provide a monthly cost of living
allowance in the amount of 700 Euros (gross).  NT will also provide
reimbursement for overall incremental expenses (in excess of the monthly
allowance) for day-to-day goods and services (e.g., food, laundry, etc).  This
differential will be reimbursed at the end of your assignment; a monthly log of
expense and receipts for audit purposes must be provided by you to facilitate an
assessment.

Health and Welfare Benefits – NT will pay the incremental (your current monthly
contribution, less actual private insurance premium) premium cost of
commensurate private insurance.

Education Expense – NT will provide reimbursement for your children’s education
expenses while in Germany.  Language lessons should be provided for the children
at their school; if not, the Company will pay for the incremental cost for
language lessons for your children, your wife and you.

Automobile Lease – NT will provide you with one company leased vehicle based on
your position.

Duplicate Housing Expenses – In the event that you are unable to sell your
current residence prior to moving to Germany, NT will provide reimbursement for
duplicate costs associated with the residence having the lowest expenses for up
to 120 days.


--------------------------------------------------------------------------------